DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-25, and 27-44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chien et al. (U.S. 2020/0053766) (hereinafter “Chien”).  Chien teaches all of the limitations of the specified claims with the reasoning that follows.
1, “a method for wireless communication, comprising:  identifying, at a user equipment (UE), a first set of uplink resources for reporting a first acknowledgement feedback to a base station and a first set of delay values associated with the first set of uplink resources, wherein the first set of delay values is non-overlapping with a second set of delay values for reporting a second acknowledgment feedback to the base station” is anticipated by the user equipment 2 of Figure 6 that receives first downlink control information (DCI) on a first PDCCH resource from a base station 1, where the first DCI indicates (identifies) a first PDSCH resource and a first PUCCH resource (set of uplink resources), the PUCCH resource being used by the UE for transmitting a first HARQ-ACK message (acknowledgment feedback) as spoken of on page 2, paragraph [0009]; where the received DCI also includes a HARQ feedback timing indicator value of a feedback timing set (set of delay values) that represents a sub-slot offset of a number of sub-slots for mapping to an assigned sub-slot; where the value of the HARQ feedback timing indicator included in each different DCI is selected from the corresponding feedback timing set (non-overlapping first, second set of delay values) as spoken of on page 4, paragraphs [0033]-[0034].
Lastly, “wherein delay values of the first set of delay values and the second set of delay values are each associated with a corresponding time domain resource allocation of a downlink shared channel; determining based at least in part on the first set of delay values, a first time domain resource allocation of downlink shared channel resources associated with the first acknowledgment feedback; and transmitting the first acknowledgment feedback for the first time domain resource allocation via the first set of uplink resources” is anticipated by the received DCI indicating a first PDSCH 
Regarding claim 2, “wherein the first set of delay values and the second set of delay values have same or different units for measuring time domain differences between a downlink data transmission and the first set of uplink resources” is anticipated by the UE 2 that after receiving the DCI, counts the required sub-slots (units) from the sub-slot next to the last sub-slot in which the downlink data signal (downlink data transmission) is completely received up to the sub-slot offset according to the value of the HARQ feedback timing indicator to obtain the sub-slot which the PUCCH resource (uplink resources) is located as spoken of on page 4, paragraph [0033]. 
Regarding claim 3, “wherein:  the units for measuring time domain differences include one or more of slots, sub-slots, orthogonal frequency division multiplexing (OFDM) symbols, or any combinations thereof” is anticipated by the UE 2 that after receiving the DCI, counts the required sub-slots (units) from the sub-slot next to the last sub-slot in which the downlink data signal (downlink data transmission) is completely received up to the sub-slot offset according to the value of the HARQ feedback timing indicator to obtain the sub-slot which the PUCCH resource (uplink resources) is located as spoken of on page 4, paragraph [0033]. 
Regarding claim 4, “wherein the first set of delay values is associated with a first wireless service having a first transmission time interval (TTI), and the second set of 
Regarding claim 5, “determining, based at least in part on the second set of delay values, a second time domain resource allocation of downlink shared channel resources associated with the second acknowledgment feedback, wherein the second time domain resource allocation has a same ending orthogonal frequency division multiplexing (OFDM) symbol as the first time domain resource allocation and overlaps the first time domain resource allocation; and transmitting the second acknowledgment feedback for the second time domain resource allocation via a second set of uplink resources that is different than the first set of uplink resources” is anticipated by the UE 2 that receives second DCI (with associated set of delay values) on a second PDCCH resource from the base station 1, the second DCI indicating a second PDSCH resource (second time domain resource allocation of downlink shared channel resources) and a second PUCCH resource (second uplink resources), the second PUCCH resource being used by the UE for transmitting a second HARQ-ACK message, the second HARQ-ACK message being used for indicating whether a second downlink data signal carried on the second PDSCH resource is received correctly by the UE as spoken of on 
Regarding claim 6, “wherein the first set of uplink resources and the second set of uplink resources are different uplink resources within a same slot” is anticipated by the PUCCH resource UCR1 and the second PUCCH resource UCR2 that are located within the same slot as spoken of on page 3, paragraph [0025].
Regarding claim 7, “wherein the identifying comprises:  receiving, from the base station, configuration information that configures the first set of delay values and the second set of delay values” is anticipated by the user equipment 2 of Figure 6 that receives first downlink control information (configuration information) on a first PDCCH resource as well as second downlink control information (configuration information) on a second PDCCH from a base station 1, where the first and second DCI indicates (identifies) respective PDSCH resources and a PUCCH resources (set of uplink resources), the PUCCH resource being used by the UE for transmitting a HARQ-ACK message (acknowledgment feedback) as spoken of on page 2, paragraph [0009].
Regarding claim 8, “wherein the configuration information comprises a downlink shared channel time domain resource allocation list that links the first time domain resource allocation with the first set of delay values and that links a second time domain resource allocation of downlink shared channel resources with the second set of delay values” is anticipated by the base station 1 that transmits the first DCI (resource allocation list) on the first PDCCH resource DCR1 in the slot TS1 including (links) the first value of the first HARQ feedback timing indicator K1-1, and transmits the second DCI (resource allocation list) on the second PDCCH resource DCR2 in the slot TS2 1-2 as shown in Figure 2A and spoken of on page 4, paragraph [0036].
Regarding claim 10, “wherein the first set of delay values correspond to downlink shared channel time domain resources that span a first number of orthogonal frequency division multiplexing (OFDM) symbols and the second set of delay values correspond to downlink shared channel time domain resources that span a second number of OFDM symbols” is anticipated by the resource slots (downlink shared channel time domain resources) utilized for eMBB and/or URLLC services that include varying number of OFDM symbols as spoken of on pages 2-3, paragraphs [0021]-[0022].
Regarding claim 11, “wherein the first number of OFDM symbols span more than a threshold number of OFDM symbols and the second number of OFDM symbols is less than or equal to the threshold number of OFDM symbols” is anticipated by the base station 1 that configures a slot as being constituted by two first type sub-slots FS1, FS2, where the first type sub-slots FS1, FS2 occupy seven OFDM symbols (more than threshold number of symbols) for the eMBB service; and where the base station configures a slot as being constituted by four second type sub-slots SS1-SS4, where the second type sub-slots SS1, SS2 occupy three OFDM symbols (less than threshold number of symbols), respectively, and the second type sub-slots SS3, SS4 occupy four OFDM symbols (threshold number of symbols), respectively, as spoken of on page 3, paragraph [0022].
Regarding claim 12, “wherein the second number of OFDM symbols are included in an enumerated set of numbers of OFDM symbols, and the first number of OFDM symbols correspond to other available numbers of OFDM symbols outside of the 
Regarding claim 13, “wherein a plurality of overlapping downlink data transmissions from the base station each end during a same transmission interval, and the first acknowledgment feedback is associated with latest starting data transmission of the plurality of overlapping downlink data transmissions, or is associated with a data transmission of the plurality of overlapping downlink data transmissions that has a shortest time duration” is anticipated by the base station that generates first DCI with respect to the first service type, indicating a first PDSCH resource DDR1 and a first PUCCH resource UCR1, and transmits the DCI to the UE 2 such that it may be used by the UE for transmitting a first HARQ-ACK message used for indicating whether a first downlink data signal carried on the first PDSCH resource DDR1 (downlink data transmission) is received correctly by the UE 2 as spoken of on page 3, paragraph [0023]; and further generates second DCI with respect to the second service type, indicating a second PDSCH resource DDR2 and a second PUCCH resource UCR2, and transmits the DCI to the UE 2 such that it may be used by the UE for transmitting a second HARQ-ACK message used for indicating whether a second downlink data signal 
Regarding claim 14, “a method for wireless communication, comprising:  identifying, at a user equipment (UE), a first set of delay values associated with a first set of downlink control channel monitoring occasions and a second set of delay values associated with a second set of downlink control channel monitoring occasions, wherein each delay value of the first set of delay values and the second set of delay values corresponds to a time period between a downlink shared channel transmission from a base station and a corresponding acknowledgment feedback transmission to the base station; receiving a first downlink control channel transmission during the first set of downlink control channel monitoring occasions that indicates a first downlink shared channel resource for a first downlink data transmission to the UE; determining, based at least in part on the first set of delay values, a first uplink resource for transmitting a first acknowledgment feedback associated with the first downlink data transmission; monitoring the first downlink shared channel resource for the first downlink data transmission; and transmitting, based at least in part on the monitoring, the first acknowledgment feedback to the base station via the first uplink resource” is anticipated by the user equipment 2 of Figure 6 that receives first downlink control information (first downlink control channel transmission) on a first PDCCH resource from a base station 1, where the first DCI indicates (identifies) a first PDSCH resource and a first PUCCH resource (set of uplink resources), the PUCCH resource being used by the UE for transmitting a first HARQ-ACK message (acknowledgment feedback) as spoken of on page 2, paragraph [0009]; where the received DCI also includes a HARQ feedback 
Regarding claim 15, “receiving a second downlink control channel transmission during the second set of downlink control channel monitoring occasions that indicates a second downlink shared channel resource for a second downlink data transmission to the UE, wherein the second downlink shared channel resource overlaps with the first downlink shared channel resource; determining, based at least in part on the second set of delay values, a second uplink resource for transmitting a second acknowledgment feedback associated with the second downlink data transmission, wherein the second uplink resource is different than the first uplink resource; monitoring the second downlink shared channel resource for the second downlink data transmission; and transmitting the second acknowledgment feedback to the base station via the second uplink resource” is anticipated by the UE 2 that receives second DCI (with associated set of delay values) on a second PDCCH resource from the base station 1, the second 
Regarding claim 16, “wherein the first set of downlink control channel monitoring occasions correspond to downlink control channel monitoring occasions within an initial number of orthogonal frequency division multiplexing (OFDM) symbols of a slot, and the second set of downlink control channel monitoring occasions correspond to downlink control channel monitoring occasions that are after the initial number of OFDM symbols of the slot” is anticipated by the base station 1 that transmits the first DCI on the first PDCCH resource DCR1 in the slot TS1 including the first value of the first HARQ feedback timing indicator K1-1, and transmits the second DCI on the second PDCCH resource DCR2 in the slot TS2 including the second value of the second HARQ feedback timing indicator K1-2 as shown in Figure 2A and spoken of on page 4, paragraph [0036]. 
Regarding claim 17, “wherein the initial number of OFDM symbols corresponds to up to three initial symbols of the slot” is anticipated by the base station 1 that transmits the first DCI on the first PDCCH resource DCR1 in the slot TS1 including the first value of the first HARQ feedback timing indicator K1-1, and transmits the second DCR2 in the slot TS2 including the second value of the second HARQ feedback timing indicator K1-2 as shown in Figure 2A and spoken of on page 4, paragraph [0036]; where the resource slots/sub-slots include OFDM symbols as spoken of on page 3, paragraph [0022].
Regarding claim 18, “wherein the first uplink resource and the second uplink resource correspond to different feedback bits in a same uplink control channel transmission” is anticipated by the PUCCH resource UCR1 and the second PUCCH resource UCR2 that are located within the same slot (same uplink control channel transmission) as spoken of on page 3, paragraph [0025].
Regarding claim 19, “wherein the first set of delay values is associated with a first wireless service having a first transmission time interval (TTI), and the second set of delay values is associated with a second wireless service having a second TTI that is shorter than the first TTI” is anticipated by resource slots that may be defined according to different service types such as URLLC and eMBB (first, second wireless services) having different priorities, where for eMBB service, a slot may be defined by a first number of first type sub-slots (first TTI) while for URLLC, a slot may be defined by a second number of second type sub-slots (second TTI) as spoken of on pages 2-3, paragraph [0021].
Regarding claim 20, “wherein:  the first wireless service is associated with downlink shared channel resources that span more than a threshold number of orthogonal frequency division multiplexing (OFDM) symbols, and the second wireless service is associated with downlink shared channel resources that span a number of OFDM symbols that is less than or equal to the threshold number of OFDM symbols, or 
Regarding claim 21, “wherein the second wireless service is associated with downlink control channel monitoring occasions that are after an initial number of orthogonal frequency division multiplexing (OFDM) symbols of the TTI” is anticipated by the resource slots (downlink shared channel time domain resources) utilized for eMBB and/or URLLC services that include varying number of OFDM symbols as spoken of on pages 2-3, paragraphs [0021]-[0022].
Regarding claim 22, “a method for wireless communication, comprising:  identifying, at a base station, a first set of uplink resources for receiving a first acknowledgment feedback from a user equipment (UE) and a first set of delay values associated with the first set of uplink resources; identifying, at the base station, a second set of uplink resources for receiving a second acknowledgment feedback from the UE and a second set of delay values associated with the second set of uplink resources, wherein the first set of delay values is non-overlapping with the second set of delay values, and wherein delay values of the first set of delay values and the second set of delay values are each associated with a corresponding time domain resource from a base station 1, where the first DCI indicates (identifies) a first PDSCH resource and a first PUCCH resource (set of uplink resources), the PUCCH resource being used by the UE for transmitting a first HARQ-ACK message (acknowledgment feedback) as spoken of on page 2, paragraph [0009]; where the received DCI also includes a HARQ feedback timing indicator value of a feedback timing set (set of delay values) that represents a sub-slot offset of a number of sub-slots for mapping to an assigned sub-slot; where the value of the HARQ feedback timing indicator included in each different DCI is selected from the corresponding feedback timing set (non-overlapping first, second set of delay values) as spoken of on page 4, paragraphs [0033]-[0034].
“Transmitting a first downlink data transmission to the UE using a first time domain resource allocation associated with the first set of delay values, and a second downlink data transmission to the UE using a second time domain resource allocation associated with the second set of delay values, wherein the second time domain resource allocation is at least partially overlapping with the first time domain resource allocation; and monitoring, responsive to the transmitting, the first set of uplink resources for the first acknowledgment feedback from the UE and the second set of uplink resources for the second acknowledgment feedback from the UE” is anticipated by the base station that generates first DCI with respect to the first service type, indicating a first PDSCH resource DDR1 and a first PUCCH resource UCR1, and transmits the DCI to the UE 2 such that it may be used by the UE for transmitting a first HARQ-ACK message to the base station 1 used for indicating whether a first downlink data signal carried on the first PDSCH resource DDR1 (first downlink data transmission) is received correctly by the UE 2 as spoken of on page 3, paragraph [0023]; and further generates second DCI with respect to the second service type, indicating a second PDSCH resource DDR2 and a second PUCCH resource UCR2, and transmits the DCI to the UE 2 such that it may be used by the UE for transmitting a second HARQ-ACK message to the base station 1 used for indicating whether a second downlink data signal carried on the second PDSCH resource DDR2 (second downlink data transmission) is received correctly be the UE 2 as spoken of on page 3, paragraph [0024].
Regarding claim 23, “wherein the first set of delay values is associated with a first wireless service having a first transmission time interval (TTI), and the second set of delay values is associated with a second wireless service having a second TTI that is shorter than the first TTI” is anticipated by resource slots that may be defined according to different service types such as URLLC and eMBB (first, second wireless services) having different priorities, where for eMBB service, a slot may be defined by a first number of first type sub-slots (first TTI) while for URLLC, a slot may be defined by a second number of second type sub-slots (second TTI) as spoken of on pages 2-3, paragraph [0021].
Regarding claim 24, “wherein the second time domain resource allocation has a same ending orthogonal frequency division multiplexing (OFDM) symbol as the first time domain resource allocation and overlaps the first time domain resource allocation” is anticipated by the UE 2 that receives second DCI (with associated set of delay values) on a second PDCCH resource from the base station 1, the second DCI indicating a 
Regarding claim 25, “transmitting, to the UE, configuration information that configures the first set of delay values and the second set of delay values, wherein the configuration information comprises a downlink shared channel time domain resource allocation list that links the first time domain resource allocation with the first set of delay values and that links a second time domain resource allocation of downlink shared channel resources with the second set of delay values” is anticipated by the user equipment 2 of Figure 6 that receives first downlink control information (configuration information) on a first PDCCH resource as well as second downlink control information (configuration information) on a second PDCCH from a base station 1, where the first and second DCI indicates (identifies) respective PDSCH resources and a PUCCH resources (set of uplink resources), the PUCCH resource being used by the UE for transmitting a HARQ-ACK message (acknowledgment feedback) as spoken of on page 2, paragraph [0009]; as well as the base station 1 that transmits the first DCI (resource allocation list) on the first PDCCH resource DCR1 in the slot TS1 including (links) the first value of the first HARQ feedback timing indicator K1-1, and transmits the second DCI (resource allocation list) on the second PDCCH resource DCR2 in the slot TS2 1-2 as shown in Figure 2A and spoken of on page 4, paragraph [0036].
Regarding claim 27, “wherein the first set of delay values and the second set of delay values have same or different units for measuring time domain differences between a downlink data transmission and the first set of uplink resources, and wherein the units for measuring time domain differences include one or more of slots, sub-slots, orthogonal frequency division multiplexing (OFDM) symbols, or any combinations thereof” is anticipated by the UE 2 that after receiving the DCI, counts the required sub-slots (units) from the sub-slot next to the last sub-slot in which the downlink data signal (downlink data transmission) is completely received up to the sub-slot offset according to the value of the HARQ feedback timing indicator to obtain the sub-slot which the PUCCH resource (uplink resources) is located as spoken of on page 4, paragraph [0033]. 
Regarding claim 28, “wherein the first set of delay values correspond to downlink shared channel time domain resources that span a first number of orthogonal frequency division multiplexing (OFDM) symbols and the second set of delay values correspond to downlink shared channel time domain resources that span a second number of OFDM symbols” is anticipated by the resource slots (downlink shared channel time domain resources) utilized for eMBB and/or URLLC services that include varying number of OFDM symbols as spoken of on pages 2-3, paragraphs [0021]-[0022].
Regarding claim 29, “wherein a plurality of overlapping downlink data transmissions from the base station each end during a same transmission time interval, and the first acknowledgment feedback is associated with latest starting data 
Regarding claim 30, “a method for wireless communication, comprising:  identifying, at a base station, a first set of delay values associated with a first set of downlink control channel monitoring occasions of user equipment (UE) and a second set of delay values associated with a second set of downlink control channel monitoring occasions of the UE, wherein each delay value of the first set of delay values and the second set of delay values corresponds to a time period between a downlink shared channel transmission to the UE and a corresponding acknowledgment feedback transmission from the UE; transmitting a first downlink control channel transmission from a base station 1, where the first DCI indicates (identifies) a first PDSCH resource and a first PUCCH resource (set of uplink resources), the PUCCH resource being used by the UE for transmitting a first HARQ-ACK message (acknowledgment feedback) as spoken of on page 2, paragraph [0009]; where the received DCI also includes a HARQ feedback timing indicator value of a feedback timing set (set of delay values) that represents a sub-slot offset (time period) of a number of sub-slots for mapping to an assigned sub-slot; where the value of the HARQ feedback timing indicator included in each different DCI is selected from the corresponding feedback timing set (non-overlapping first, second set of delay values) as spoken of on page 4, paragraphs [0033]-[0034]; as well as the base station that generates first DCI with respect to the first service type, indicating a first PDSCH resource DDR1 and a first PUCCH resource UCR1, and transmits the DCI to the UE 2 such that it may be used by the UE for transmitting a first HARQ-ACK message to the base station 1 used for indicating whether a first downlink data signal carried on the first PDSCH resource DDR1 (first downlink data transmission) is received correctly by the UE 2 as spoken of on page 3, paragraph [0023]; and further to the base station 1 used for indicating whether a second downlink data signal carried on the second PDSCH resource DDR2 (second downlink data transmission) is received correctly be the UE 2 as spoken of on page 3, paragraph [0024].
Regarding claim 31, “transmitting a second downlink control channel transmission during the second set of downlink control channel monitoring occasions that indicates a second downlink shared channel resource for a second downlink data transmission to the UE, wherein the second downlink shared channel resource overlaps with the first downlink shared channel resource; determining, based at least in part on the second set of delay values, a second uplink resource for receiving a second acknowledgment feedback associated with the second downlink data transmission, wherein the second uplink resource is different than the first uplink resource; transmitting the second downlink data transmission to the UE via the second downlink shared channel resource; and monitoring the second uplink shared channel resource for the second acknowledgment feedback” is anticipated by the UE 2 that receives second DCI (with associated set of delay values) on a second PDCCH resource from the base station 1, the second DCI indicating a second PDSCH resource (second time domain resource allocation of downlink shared channel resources) and a second PUCCH resource (second uplink resources), the second PUCCH resource being used by the UE for transmitting a second HARQ-ACK message, the second HARQ-ACK message being 
Regarding claim 32, “wherein the first set of downlink control channel monitoring occasions correspond to downlink control channel monitoring occasions within an initial number of orthogonal frequency division multiplexing (OFDM) symbols of a slot, and the second set of downlink control channel monitoring occasions correspond to downlink control channel monitoring occasions that are after the initial number of OFDM symbols of the slot” is anticipated by the base station 1 that transmits the first DCI on the first PDCCH resource DCR1 in the slot TS1 including the first value of the first HARQ feedback timing indicator K1-1, and transmits the second DCI on the second PDCCH resource DCR2 in the slot TS2 including the second value of the second HARQ feedback timing indicator K1-2 as shown in Figure 2A and spoken of on page 4, paragraph [0036].
Regarding claim 33, “wherein the first set of delay values is associated with a first wireless service having a first transmission time interval (TTI), and the second set of delay values is associated with a second wireless service having a second TTI that is shorter than the first TTI” is anticipated by resource slots that may be defined according to different service types such as URLLC and eMBB (first, second wireless services) having different priorities, where for eMBB service, a slot may be defined by a first number of first type sub-slots (first TTI) while for URLLC, a slot may be defined by a 
Regarding claim 34, “wherein:  the first wireless service is associated with downlink shared channel resources that span more than a threshold number of orthogonal frequency division multiplexing (OFDM) symbols, and the second wireless service is associated with downlink shared channel resources that span a number of OFDM symbols that is less than or equal to the threshold number of OFDM symbols, or the second wireless service is associated with downlink shared channel resources that span a number of orthogonal frequency division multiplexing (OFDM) symbols that are included in an enumerated set of numbers of OFDM symbols, and the first wireless service is associated with downlink shared channel resources that span numbers of OFDM symbols that are outside of the enumerated set of numbers of OFDM symbols” is anticipated by the resource slots (downlink shared channel time domain resources) utilized for eMBB and/or URLLC services that include varying number of OFDM symbols as spoken of on pages 2-3, paragraphs [0021]-[0022].
Regarding claim 35, “wherein the second wireless service is associated with downlink control channel monitoring occasions that are after an initial number of orthogonal frequency division multiplexing (OFDM) symbols of the TTI” is anticipated by the resource slots (downlink shared channel time domain resources) utilized for eMBB and/or URLLC services that include varying number of OFDM symbols as spoken of on pages 2-3, paragraphs [0021]-[0022].
Regarding claim 36, “wherein:  the first wireless service is associated with downlink shared channel resources that span more than a threshold number of 
Regarding claim 37, “an apparatus for wireless communication, comprising:  a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:  identify, at a user equipment (UE), a first set of uplink resources for reporting a first acknowledgement feedback to a base station and a first set of delay values associated with the first set of uplink resources, wherein the first set of delay values is non-overlapping with a second set of delay values for reporting a second acknowledgment feedback to the base station” is anticipated by the user equipment 2 of Figure 6 that receives first downlink control information (DCI) on a first PDCCH resource from a base station 1, where the first DCI indicates (identifies) a first PDSCH resource and a first PUCCH resource (set of uplink resources), the PUCCH resource being used by the UE for transmitting a first HARQ-ACK message (acknowledgment feedback) as spoken of on page 2, paragraph [0009]; where the received DCI also includes a HARQ feedback timing indicator value of a feedback timing set (set of delay values) that represents a sub-slot offset of a number of sub-slots for mapping to an assigned sub-slot; where the value of the HARQ feedback timing indicator included in each different DCI is selected 
Lastly, “wherein delay values of the first set of delay values and the second set of delay values are each associated with a corresponding time domain resource allocation of a downlink shared channel; determine based at least in part on the first set of delay values, a first time domain resource allocation of downlink shared channel resources associated with the first acknowledgment feedback; and transmit the first acknowledgment feedback for the first time domain resource allocation via the first set of uplink resources” is anticipated by the received DCI indicating a first PDSCH resource (first time domain resource allocation of downlink shared channel) and a first PUCCH resource, the first PUCCH resource (uplink resources) being used by the UE for transmitting a first HARQ-ACK message, the first HARQ-ACK message being used for indicating whether a first downlink data signal carried on the first PDSCH resource is received correctly by the UE as spoken of on page 2, paragraph [0009]; wherein the user equipment 2 of Figure 6 includes a processor 23 coupled to transceiver 21, where the processor is also coupled to storage of the UE 2 and may be any of various programmable processors as spoken of on page 9, paragraph [0082].
Regarding claim 38, “determine, based at least in part on the second set of delay values, a second time domain resource allocation of downlink shared channel resources associated with the second acknowledgment feedback, wherein the second time domain resource allocation has a same ending orthogonal frequency division multiplexing (OFDM) symbol as the first time domain resource allocation and overlaps the first time domain resource allocation; and transmit the second acknowledgment 
Regarding claim 39, “receive, from the base station, configuration information that configures the first set of delay values and the second set of delay values, wherein the configuration information comprises a downlink shared channel time domain resource allocation list that links the first time domain resource allocation with the first set of delay values and that links a second time domain resource allocation of downlink shared channel resources with the second set of delay values” is anticipated by the user equipment 2 of Figure 6 that receives first downlink control information (configuration information) on a first PDCCH resource as well as second downlink control information (configuration information) on a second PDCCH from a base station 1, where the first and second DCI indicates (identifies) respective PDSCH resources and a PUCCH resources (set of uplink resources), the PUCCH resource being used by the UE for transmitting a HARQ-ACK message (acknowledgment feedback) as spoken of on page 1-1, and transmits the second DCI (resource allocation list) on the second PDCCH resource DCR2 in the slot TS2 including (links) the second value of the second HARQ feedback timing indicator K1-2 as shown in Figure 2A and spoken of on page 4, paragraph [0036].
Regarding claim 40, “an apparatus for wireless communication, comprising:  a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:  identify, at a user equipment (UE), a first set of delay values associated with a first set of downlink control channel monitoring occasions and a second set of delay values associated with a second set of downlink control channel monitoring occasions, wherein each delay value of the first set of delay values and the second set of delay values corresponds to a time period between a downlink shared channel transmission from a base station and a corresponding acknowledgment feedback transmission to the base station; receive a first downlink control channel transmission during the first set of downlink control channel monitoring occasions that indicates a first downlink shared channel resource for a first downlink data transmission to the UE; determine, based at least in part on the first set of delay values, a first uplink resource for transmitting a first acknowledgment feedback associated with the first downlink data transmission; monitor the first downlink shared channel resource for the first downlink data transmission; and transmit, based at least in part on the monitoring, the first acknowledgment feedback to the base station via the first uplink resource” is anticipated by the user equipment 2 of 
Regarding claim 41, “receive a second downlink control channel transmission during the second set of downlink control channel monitoring occasions that indicates a second downlink shared channel resource for a second downlink data transmission to the UE, wherein the second downlink shared channel resource overlaps with the first 
Regarding claim 42, “wherein the first set of downlink control channel monitoring occasions correspond to downlink control channel monitoring occasions within an initial number of orthogonal frequency division multiplexing (OFDM) symbols of a slot, and the second set of downlink control channel monitoring occasions correspond to downlink control channel monitoring occasions that are after the initial number of OFDM symbols of the slot” is anticipated by the base station 1 that transmits the first DCI on the first PDCCH resource DCR1 in the slot TS1 including the first value of the first HARQ feedback timing indicator K1-1, and transmits the second DCI on the second PDCCH 1-2 as shown in Figure 2A and spoken of on page 4, paragraph [0036].
Regarding claim 43, “wherein the first set of delay values is associated with a first wireless service having a first transmission time interval (TTI), and the second set of delay values is associated with a second wireless service having a second TTI that is shorter than the first TTI” is anticipated by resource slots that may be defined according to different service types such as URLLC and eMBB (first, second wireless services) having different priorities, where for eMBB service, a slot may be defined by a first number of first type sub-slots (first TTI) while for URLLC, a slot may be defined by a second number of second type sub-slots (second TTI) as spoken of on pages 2-3, paragraph [0021].
Regarding claim 44, “wherein:  the first wireless service is associated with downlink shared channel resources that span more than a threshold number of orthogonal frequency division multiplexing (OFDM) symbols, and the second wireless service is associated with downlink shared channel resources that span a number of OFDM symbols that is less than or equal to the threshold number of OFDM symbols, or the second wireless service is associated with downlink shared channel resources that span a number of orthogonal frequency division multiplexing (OFDM) symbols that are included in an enumerated set of numbers of OFDM symbols, and the first wireless service is associated with downlink shared channel resources that span numbers of OFDM symbols that are outside of the enumerated set of numbers of OFDM symbols” is anticipated by the resource slots (downlink shared channel time domain resources) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Nemeth et al. (U.S. 2020/0106586) (hereinafter “Nemeth”).
9 and 26, Chien teaches claims 8 and 25 as described above.  Chien does not explicitly teach “wherein the first set of delay values and the second set of delay values are provided in a downlink data to uplink acknowledgment table that is provided with the downlink shared channel time domain resource allocation list”.
However, Nemeth teaches a method and system for feedback of multiple HARQ procedures in a slot of a mobile communication system where each downlink transmission of downlink control information contains an index to a table of K1 time offsets denoting the number of UL slot boundaries between the end of a PDSCH scheduled by a current DCI and an ACK-reporting slot as spoken of on page 1, paragraph [0004] as well as page 5, paragraph [0055].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the table of K1 offsets of Nemeth to the DCI transmission of Chien in order to improve the efficiency of control data access by arranging the data in a tabular format as spoken of on page 1, paragraph [0004] of Nemeth.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).  

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467